Citation Nr: 0020125	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-08 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California.


THE ISSUE

Entitlement to an effective date earlier than February 21, 
1996, for an award of service connection for post-traumatic 
stress disorder.

[The issue of entitlement to an evaluation in excess of 40 
percent for posterior tibial nerve palsy with right ankle 
fusion is the subject of a separate decision]


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied entitlement to an 
effective date earlier than February 21, 1996, for the grant 
of service connection for post-traumatic stress disorder 
(PTSD).  During the pendency of this appeal, the appellant's 
claim was transferred to the RO in San Diego, California, 
pursuant to the appellant's change of address.

In a decision dated in May, 1997, the Board denied 
entitlement to an effective date earlier than February 21, 
1996 for the grant of service connection for post-traumatic 
stress disorder.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In July 1998, the Court issued 
an Order which vacated the May 1997 Board decision and 
remanded the case to the Board consistent with a Joint Motion 
for Remand.  

The Board remanded the case to the RO in October 1998 for 
additional development.  The requested development has been 
completed and the case has been returned to the Board.

In February 2000, a Travel Board hearing was held before the 
undersigned member of the Board of Veterans' Appeals, who is 
the member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 1991 & Supp. 1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's formal application for service connection 
for post-traumatic stress disorder was received by VA on 
February 21, 1996.

3.  VA treatment records show treatment for symptoms of PTSD 
as early as September 30, 1994.

4.  VA had constructive notice of an informal claim for 
benefits one year prior to receipt of the veteran's formal 
claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date of February 21, 1995, for 
an award of service connection for post-traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.157(b), 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he is entitled to an effective date 
from February 1995 for the grant of service connection for 
post-traumatic stress disorder.  He asserts that although he 
did not file his claim until February 1996, the evidence 
reflects that he received treatment for post-traumatic stress 
disorder prior to February 21, 1996, which constitutes an 
informal claim for post-traumatic stress disorder.

On February 21, 1996, a claim for service connection for 
post-traumatic stress disorder was received from the veteran.  
He indicated that he had been receiving treatment for PTSD as 
early as April 1994 at the VA Medical Center (VAMC) in Little 
Rock.  

Outpatient treatment records and records of the veteran's 
hospitalization at the VAMC dating from April 1994 were 
obtained and associated with the claims file. These show a 
diagnosis of depression on hospitalization by VA in February 
1995.  

Private medical records dating from December 1992 to January 
1996 were also obtained from M. Pilcher, M.D.  These show 
treatment for panic attacks and depression in June 1993.  A 
psychiatric evaluation in March 1996 from the Southwestern 
Institute shows a diagnosis of PTSD.

In September 1996, the veteran was provided a VA PTSD 
examination.  The examiner stated that in his opinion, the 
veteran was not employable on the basis of his psychiatric 
disorder, which included a diagnosis of post-traumatic stress 
disorder.  In October 1996, the RO established service 
connection for post-traumatic stress disorder and assigned a 
100 percent evaluation effective from February 21, 1996.  

Following a remand of this case by the Court to the Board, 
and subsequent remand to the RO, additional records were 
obtained and associated with the claims file from the Vet 
Center in Little Rock, Arkansas.  These included (1) a 
"Problem List" dated September 1994; (2) an undated 
"Veteran Information Form"; (3) an undated "Brief Military 
History" form; (4) a letter from the Vet Center to the 
veteran dated December 6, 1994; (5) progress notes dated 
September 30, 1994, one of which includes a notation of 
"[rule out] PTSD"; (6) a progress note dated October 5, 
1994; and (7) a "Case Closing Summary" dated February 10, 
1995.

The RO also obtained a PTSD inpatient evaluation application 
dated April 1995 from the VAMC in Little Rock.  In a February 
2000 personal hearing, the veteran testified that he had 
sought treatment initially for his PTSD at the Vet Center in 
1994 and believed that his records of treatment at the Vet 
Center should be considered an informal application for 
benefits.  

Applicable Law and Regulations

Initially, the Board finds the appellant's claim for an 
effective date earlier than February 21, 1996, for an award 
of VA disability compensation for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
appellant is found to have presented a claim which is not 
inherently implausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to this claim and that no further 
assistance to the appellant is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Unless specifically provided otherwise, the effective date 
for an award of compensation based on an original claim, a 
claim reopened after final adjudication or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p) (1999).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155.

However, regulations further provide as follows:

Report of examination or hospitalization by Department 
of Veterans Affairs or uniformed services. The date of 
outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted 
as the date of receipt of a claim.  The date of a 
uniformed service examination which is the basis for 
granting severance pay to a former member of the Armed 
Forces on the temporary disability retired list will be 
accepted as the date of receipt of claim.  The date of 
admission to a non-VA hospital where a veteran was 
maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this 
paragraph apply only when such reports relate to 
examination or treatment of a disability for which 
service connection has been previously established or 
when a claim specifying the benefit sought is received 
within one year from the date of such examination, 
treatment or hospital admission.  (emphasis added).  38 
C.F.R. § 3.157(b)(1).

The cryptic language primarily applies to a formal claim for 
service connection received within 1 year of the 
hospitalization, treatment or examination.  The regulation is 
based on an unpublished General Counsel Opinion (May 24, 
1988), that was intended to correct two prior General Counsel 
Opinions.  In essence, the date of outpatient or hospital 
examination or admission to a VA hospital or service 
department hospital may trigger an earlier effective date (of 
service connection) if the veteran files a formal claim for 
service connection within one year of the treatment, 
examination or hospitalization.

Analysis

The Board has reviewed the evidence of record and considered 
the veteran's contentions with regard to an earlier effective 
date.  There is no evidence of any communication in the 
claims file prior to the February, 21 1996 formal claim for 
benefits which can be construed as an intent to apply for 
service connection for PTSD under 38 C.F.R. § 3.155.  The 
mere presence of medical evidence showing possible PTSD does 
not establish an intent on the part of the veteran to seek 
service connection for a psychiatric condition.  See, e.g., 
KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 
5 Vet. App. 33, 35 (1993). 

However, there is evidence showing that the veteran was 
receiving treatment on an outpatient basis at a VA facility 
for symptoms of possible PTSD as early as September 30, 1994.  
Although these records were not part of the claims file at 
the time the veteran's formal claim was received, and 
thereafter adjudicated by the RO, VA had constructive notice 
of these records.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA records are constructively part of the record 
which must be considered).  While these records would not 
constitute an informal claim under 38 C.F.R. § 3.155, they 
may constitute an informal claim under 38 C.F.R. § 3.157(b).  
However, such an informal claim may not be earlier than one 
year prior to the filing of the formal claim.  As such, the 
Board finds entitlement to an earlier effective date for the 
grant of service connection for PTSD is warranted based on 
the presence of VA treatment records for possible PTSD, 
dating at least one year prior to receipt of the veteran's 
formal application for benefits, or February 21, 1995.


ORDER

An effective date of February 21, 1995, for the grant of 
service connection for post-traumatic stress disorder is 
granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

